            Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 1 of 19



WEINER LAW GROUP LLP
629 Parsippany Road
P.O. Box 438
Parsippany, New Jersey 07054-0438
Ph: (973) 403-1100/Fax: (973) 403-0010
Attorneys for Plaintiff,
P&G Associates and Consultants, LLC
d/b/a P&G Associates
1795015_1

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 P&G AUDITORS AND CONSULTANTS,
 LLC d/b/a P&G ASSOCIATES,                                Hon. J. Paul Oekten

                        Plaintiff,                        Civil No. 18-9232
 v.

 MEGA INTERNATIONAL COMMERCIAL
 BANK CO., LTD.,

                        Defendant.




                            STIPULATED PROTECTIVE ORDER

       The Court has the discretion to oversee discovery and recognizes that disclosure and

discovery activity in the above-captioned action will require the disclosure of trade secrets;

confidential research; financial, process, marketing, proprietary, and business information;

confidential supervisory information within the scope of New York Banking Law Section 36(10)

or 12 CFR Section 261.20 (“CSI”); or other confidential, sensitive and commercial information

within the meaning of Federal Rule of Civil Procedure 26(c). Good cause exists to protect this

information from public disclosure and limit its use to solely to the prosecution and defense of the

subject action. Accordingly, P&G Auditors and Consultants, LLC d/b/a P&G Associates (now

known as “Acxell”) (“P&G Associates”) and Mega International Commercial Bank Co., Ltd.,
         Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 2 of 19



(“Mega ICBC”) hereby stipulate and the Court ORDERS (“Protective Order”) that P&G

Associates and Mega ICBC (each a “Party” and collectively “Parties”) shall adhere to the following:

       1.      DESIGNATION OF PROTECTED MATERIAL

       1.1     This Protective Order shall govern all documents and electronically stored

information (including all “documents” and “electronically stored information” as defined in Fed.

R. Civ. P. 34(a)) and other products of discovery obtained by the Parties from one another and from

non-parties, all information copied or derived therefrom, as well as all copies, abstracts, excerpts,

notes, summaries, records or compilations thereof, including documents and information produced

pursuant to requests authorized by the Federal Rules of Civil Procedure, answers to interrogatories,

deposition testimony, deposition transcripts, deposition exhibits, responses to requests for

admission, affidavits, declarations, transcripts, expert reports, and other such documents, material

and information as may be produced in connection with or during the course of this litigation

(collectively, “Discovery Materials”).

       1.2     In connection with discovery proceedings in this action, any Party or Non-Party may

designate any non-public Discovery Materials as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY” (collectively referred to as “Protected

Material”) in accordance with this Protective Order.

       (a)     A Party may designate as “CONFIDENTIAL” any Discovery Material that the Party

reasonably and in good faith believes to (i) contain confidential information used by the Party in,

or pertaining to, its business and that has not been made public, and which that Party would not

normally reveal or make public in the ordinary course of its business or activities or, if disclosed,

would require such document, information or thing to be held and maintained in confidence,

including but not limited to a Party’s internal policies, internal procedures, internal reports,



                                                 2
         Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 3 of 19



employee information, customer information, vendor information, and other proprietary

information, documents or things, (ii) contain other confidential information entitled to protection

under the Federal Rules of Civil Procedure, or any other applicable law, rule or regulation; or (iii)

contain information or being a document or thing that is the subject of another confidentiality

agreement.

       (b)     A Party may designate as “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY

EYES ONLY” any Discovery Material as the Party reasonably and in good faith believes: (i) is

CSI, or to contain CSI or particularly sensitive or exempt information, document or things;

including but not limited to, reports of examinations, investigations and visitations; correspondence

and memoranda concerning or arising out of such examinations, investigations and visitations; any

report or document prepared by, on behalf of, or for the use of the Federal Reserve Board, a Federal

Reserve Bank, a federal or state financial institutions supervisory agency (including their agents,

consultants, or monitors), or a bank or bank holding company or other supervised financial

institution; (ii) to be policies, procedures, findings, deficiencies, remediations, matters requiring

attention (“MRA”) and matters requiring immediate attention (“MRIA”); responses to MRAs or

MRIAs, investigations, findings and reports relating to anti-money laundering, bank secrecy act,

Office of Foreign Asset Controls, suspicious activity reports, transactional monitoring, customer

due diligence, enhanced due diligence, politically exposed person, risk management, operational

controls, compliance, asset quality, or cyber security; (iii) is commercially sensitive nature, that

would create a genuine risk of competitive injury if disclosed to the other Party or made public,

such as a trade secret, proprietary information, financial information, business information, pricing,

methodology, and deal structure; (iv) technical, business, and research information regarding future

products or services; (v) non-public and highly sensitive financial information; marketing and sales

information, such as marketing plans and forecasts, customer lists, pricing data, cost data, customer


                                                  3
           Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 4 of 19



orders, and customer quotations; and (vi) such other documents, information, or materials that relate

to other proprietary information that the designating Party reasonably believes is of such nature and

character that disclosure of such information would be harmful to the designating Party.

           1.3   The following information shall not be designated or protected under this Protective

 Order:

          (a)    Information that is properly in the public domain at the time of disclosure, including

publicly available publications, catalogs and other advertising materials, press releases, and

publicly-filed financial statements, except that information that is placed in the public domain

directly or indirectly by the Party challenging confidentiality may still be protected under this

Protective Order;

          (b)    Information that the designating Party has not undertaken with others to maintain in

confidence and that is in the lawful possession of or becomes lawfully available to the receiving

Party, without restriction on disclosure or use, prior to this action, independent from its relationship

and dealings with the designating Party and other than through discovery in this action, but only if

the receiving Party can establish by documentary proof or other competent evidence existing before

this action that the information independently came into its rightful possession; or

          (c)    Information that is independently developed by the receiving Party without

knowledge, access, use of or reference to the designating Party’s information, as established by the

receiving Party through documentary proof or other competent evidence in existence prior to this

action.

          1.4    Any Discovery Materials that a Party desires to designate as Protected Material

shall be so designated by marking each page or face of the document, paper or thing with the words

or legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES



                                                   4
         Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 5 of 19



ONLY”, as appropriate, and indicating the identity of the producing Party (e.g., through the use of

an identifying prefix to the document identification (Bates) number).

       1.5     In the event a Party may make available certain of its files for inspection by another

Party, which files may contain non-confidential material as well as material that may be subject to

protection under this Protective Order, with the intent that following such inspection the inspecting

Party will designate certain of the inspected documents to be copied and furnished to it, such files

need not be marked with either confidentiality designation in advance, but shall all be treated as

HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY materials.                               Only those

persons identified in paragraph 2.2 below as permitted to view HIGHLY CONFIDENTIAL –

OUTSIDE ATTORNEY EYES ONLY materials may be present at any such inspection. When the

producing Party copies the documents to furnish to the inspecting Party, the producing Party shall

mark Protected Material with the appropriate confidentiality designation to the extent warranted

under paragraph 1.2.

       1.6     Whenever a deposition involves a disclosure of Protected Material, the following

procedures shall apply:

       (a)     Any Party may designate any portion or all of a deposition or deposition testimony

as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY by

notifying the other Parties on the record during the deposition. The Court Reporter, who shall have

agreed to abide by the terms of this Protective Order prior to the deposition, shall be asked to make

the appropriate confidentiality designation on each page of the transcript that contains

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY

information. In addition, the Court Reporter shall be asked to include a cover page to such transcript

with the words and legend: “THIS TRANSCRIPT CONTAINS INFORMATION SUBJECT TO



                                                  5
         Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 6 of 19



A PROTECTIVE ORDER AND SHALL BE USED ONLY IN ACCORDANCE THEREWITH.”

If the deposition is videotaped, the videotape shall be subject to the same level of confidentiality as

the transcript and the cover of the videotape shall include the words and legend:

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY”. All persons

not qualified to receive that category of information shall leave the room upon such designation and

prior to continuation of the deposition with the designated testimony, until the conclusion of such

designated testimony; and

        (b)     Notwithstanding the above Paragraph 1.6(a) to the contrary and without waiving any

designation right, any Party may also designate any portion or all of a deposition, deposition

transcript or deposition exhibits CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEY EYES ONLY by notifying the other Parties separately in writing within thirty days

of receipt of the deposition transcript, videotape or recording. In such event, the Parties shall confer

as to the most convenient way to segregate the designated portions of the transcript. All information

disclosed at a deposition and all information contained in deposition transcripts, videotape or

recording shall be treated as HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY

for a period of thirty days after the receipt of the transcript to permit adequate time for review of

the transcript and notice to other Party’s counsel regarding any designation as Protected Material

by a designating party. In the event that the receiving Party reasonably believes that timeframes set

forth in this paragraph impact the receiving Party’s ability to make timely use of deposition

transcripts in this litigation, the Parties will confer in good faith to resolve the issue. If no mutually

agreeable resolution is reached within a reasonable timeframe, a receiving Party may seek

assistance from the Court.

        1.7     A Party to this action may prospectively declare that items and information




                                                    6
         Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 7 of 19



designated as Protected Material in the custody of any other person or entity (including a non-party)

and to be produced through discovery in this action, is protected under this Protective Order based

on a good-faith belief that such material is Protected Material within the meaning of this Protected

Order. Counsel for the Receiving Party shall treat such items as designated until such time as the

Designating Party has had 30 days from the time of Designating Party’s receipt of the material to

review and mark the received items and information in accordance with this Order.

       2.      ACCESS TO AND USE OF PROTECTED MATERIAL

       2.1     Notwithstanding anything in this Protective Order to the contrary, the Protected

Material, and all summaries, compilations, and derivations thereof, whether oral or written, shall be

maintained in confidence, shall be used solely in the preparation, prosecution, defense or trial of

this action and not for any other purpose, and shall be disclosed only the conditions as provided in

the following paragraphs.

       2.2     Information which has been designated as HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEY EYES ONLY may not be disclosed to anyone whatsoever except only to:

       (a)     The outside attorneys of record appearing for the Party (who are, as of the date of

this Protective Order, Weiner Law Group LLP and Gottesman, Wolgel, Flynn, Weinberg & Lee,

P.C., including but not limited to Stewart Lee firm regardless of whatever titles or roles that he

holds with Mega ICBC) and such attorneys of records’ members, partners, shareholders, directors,

associates, and employees who are engaged in assisting in this action (“Attorneys of Record”);

       (b)     Independent consultants or experts retained by the Party or its attorneys in

connection with this action, including technical experts, damage and industry experts, and jury or

trial consultants, together with their employees engaged in assisting in this action (including mock

jurors), to whom such disclosure is reasonably necessary for this litigation and who have signed the



                                                 7
          Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 8 of 19



“Agreement to Be Bound by Protective Order” in Exhibit A;

        (c)        The Court and its personnel;

        (d)        Court reporters and videographers and their personnel engaged in proceedings

incident to preparation for trial or engaged in trial, to whom such disclosure is reasonably necessary

for this litigation and who have signed the “Agreement to Be Bound by Protective Order” in Exhibit

A;

        (e)        Professional vendors and their employees, including copy services, eDiscovery

services, trial graphics services, and translation services, engaged by the Attorneys of Record, to

whom such disclosure is reasonably necessary for this litigation and who have signed the

“Agreement to Be Bound by Protective Order” in Exhibit A;

        (f)        Any person who is indicated on the face of a document to have been an author,

addressee, or copy recipient of the document, or the original source of the information; and

        (g)        Any other person where each and every person or Party that designated the

documents or materials as HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY

consents to such access, provided they have signed the “Agreement to Be Bound by Protective

Order” in Exhibit A.

        2.3        Information that has been designated as CONFIDENTIAL may be disclosed only

to:

        (a)        The persons identified in paragraph 2.2; and

        (b)        Any Party or employee of a Party to whom disclosure is reasonably necessary for

this litigation.

        2.4        Prior to receiving any Protected Material, any persons described in sections (b), (d),

(e), or (g) of paragraph 2.2 shall be furnished with a copy of this Protective Order and shall execute



                                                     8
         Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 9 of 19



a copy of the “Agreement to be Bound by Protective Order” attached as Exhibit A (“Authorized

Third Parties”). A copy of the signed Agreement shall be maintained by Attorneys of Record for

the Party providing such access.

       2.5     Nothing in this Protective Order shall prevent any Attorneys of Record from

utilizing Protected Material in the examination of any person who is reasonably alleged to be the

author or source of the Protected Material or who can be reasonably shown to be an authorized

recipient of such Protected Material (“Authors, Sources & Recipients”), provided that: (i) there are

no other prohibitions or restrictions from utilizing such Protected Materials or for such person to

testify in regards to such Protected Materials pursuant to any statute, law, regulation, rule, code or

court order; and (ii) any disclosure of Protected Material which is designated as HIGHLY

CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY shall be limited to the information that

the witness authored, or been an authorized receipt of, or was the source of such Protected Material.

Such Authors, Sources & Recipients include, but are not limited to:

       (a)     Parties and present employees of the Parties, or present employees of non-parties,

may be examined as witnesses at depositions and trial and may testify concerning all Protected

Material produced or designated by that Party, or by such present employee's employer if a non-

party, provided that: (i) there are no other prohibitions or restrictions from utilizing such Protected

Materials or for such person to testify in regards to such Protected Materials pursuant to any statute,

law, regulation, rule, code or court order, and (ii) any disclosure of Protected Material which is

designated as HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY shall be

limited to the information that the witness authored, or been an authorized receipt of, or was the

source of such Protected Material.

       (b)     Former employees of the Parties, or former employees of non-parties, may be



                                                  9
        Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 10 of 19



examined and may testify concerning all Protected Material produced or designated by the Party or

non-party that formerly employed such person and which pertains to the period or periods of his/her

employment and prior thereto provided that: (i) there are no other prohibitions or restrictions from

utilizing such Protected Materials or for such person to testify in regards to such Protected Materials

pursuant to any statute, law, regulation, rule, code or court order and provided that they execute the

Agreement to be Bound by a Protective Order, and (ii) any disclosure of Protected Material which

is designated as HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY shall be

limited to the information that the witness authored, or been an authorized receipt of, or was the

source of such Protected Material.

       2.6     Nothing contained in Paragraph 2.5 above shall be construed to modify or waive

any notice or fee requirement relating to the examination of witnesses or testimony contained in the

Federal Rules of Civil Procedure or this Court’s Local Rules.

       2.7     Experts of the Parties may be examined and may testify concerning all Protected

Material produced or designated by the respective Party that pertains to the subject matter of his/her

consultation, provided that there are no other prohibitions or restrictions from utilizing such

Protected Materials or for such person to testify in regards to such Protected Materials pursuant to

any statute, law, regulation, rule, code or court order.

       2.8     Nothing in this Protective Order shall preclude any Party from introducing Protected

Material into evidence at any evidentiary hearing or at trial, provided that such Protected Materials

and such hearing or trial, are sealed by the Court. However, if anyone intends to introduce or refer

to Protected Material at any hearing or trial, the Party wishing to make the disclosure shall first

notify the producing Party not less than three full business days prior and provide that Party with

an opportunity to object and/or to ask the Court to take appropriate precautionary procedures (e.g.,

clearing the Courtroom, sealing the record, etc.) unless the Party wishing to make the disclosure


                                                  10
          Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 11 of 19



believes in good faith that three days is not practicable, in which case notice shall be given as soon

as it reasonably can be prior to the use of the document. Any disclosure of Protected Material at

any evidentiary hearing or trial or in any other court proceeding herein shall be made in camera

unless the Court orders otherwise. Nothing in this paragraph shall relieve any Party of liability for

damages caused by failure to properly file such Protected Material under seal and for in camera

review.

          2.9    Nothing in this Protective Order shall bar or otherwise restrict any attorney from

rendering advice to his/her clients with respect to this litigation and referring to or relying generally

upon his/her examination of Protected Material, provided that in rendering such advice and in

otherwise communicating with his/her clients, the attorney shall not disclose the content of such

information. Additionally, nothing in this Protective Order shall affect the right of any designating

Party to use or disclose its own Protected Material.

          2.10   Nothing in this Protective Order shall be construed to modify, waive, limit, or estop

any protection or restrictions pertaining to any CSI, or the nature or scope of such protection or

restriction. Nor shall anything in this Protective Order be deemed to limit any argument any party

may make with respect to whether a particular document is covered by CSI, including that the

existence of this Protective Order would permit the production of CSI in this particular case.

          2.11   All persons in possession of Protected Material shall exercise reasonable and

appropriate care with regard to the storage, custody, and use of such information in order to ensure

that the provisions of this Protective Order are observed and that the confidential nature of the

information is maintained.

          3.     CHALLENGES TO CONFIDENTIALITY DESIGNATIONS

          3.1    Any Party believing that particular information has been improperly marked, i.e.,



                                                   11
        Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 12 of 19



that it is not in fact CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY

EYES ONLY, may challenge such designation at any time by raising the issue, in writing to the

designating Party, and specifically identifying, by document identification (Bates) number, by

deposition page and line, or by other appropriate specific identifier, the information whose

confidentiality status is challenged. Within ten business days of receipt of such writing, the

designating Party shall either remove or reduce the designation, or respond that it has reviewed the

matter and continues to maintain the designation in good faith.

         3.2   The Parties shall endeavor in good faith to resolve any such dispute without calling

upon the intervention of the Court. If the designating Party maintains its designation and the Parties

are unable to reach agreement, the challenging Party may bring the issue to the Court. The Party

asserting confidentiality shall have the burden of establishing the appropriateness of the

designation, except that a Party claiming that information designated by the other as confidential is

in the public domain shall have the burden of proving such public knowledge. Nothing contained

herein, however, shall shift the burden of demonstrating Protected Material to be confidential under

any statute, law, regulation, code or court order.

         3.3   Challenged information shall be treated as designated until the resolution of the

dispute by the Parties or ruling by the Court.

       4.      FILING OF PROTECTED MATERIAL

       Documents may be filed with the Court under seal without prior permission as to each such

filing. Unless the Court orders otherwise, all sealed documents shall be filed in accordance with

the local rules of the District Court for the Southern District of New York and in the manner

described in Paragraph 2.8 above.




                                                     12
        Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 13 of 19



       5.      TERMINATION OF LITIGATION

       5.1     The obligations of this Protective Order shall survive the termination of the action,

whether by a non-appealable final judgment, settlement or otherwise, and continue to bind the

Parties, and any person or entity whom executes Exhibit A. Within ninety days after termination

of this action by judgment, settlement, or otherwise from which no appeal can be brought, each

Party shall destroy all documents and mediums containing or disclosing Protected Material of any

other Party. Each Party’s attorney of record in this action shall have the right to retain copies of

pleadings, deposition and trial transcripts, any exhibits, discovery responses and memoranda that

have been filed with the Court or served on other parties, and of any documents constituting work

product, remaining subject to all requirements of this Protective Order. The Court shall retain

jurisdiction over the Parties, and all persons or entities who executed Exhibit A, even after

termination of this action, to enforce this Protective Order and to make such amendments and

modifications to this Order as may be appropriate.

       6.      THIRD-PARTY DISCOVERY

       In the event that any Authorized Third Party shall be called upon, by subpoena or otherwise,

to provide or produce documents or information considered CONFIDENTIAL or HIGHLY

CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY by such Authorized Third Party, such

Authorized Third Party may elect to have its information treated in accordance with the terms of

this Protective Order by so notifying counsel for all parties in writing. Upon service of such notice,

such Authorized Third Party may designate documents and information as CONFIDENTIAL or

HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY in the manner set forth in

this Protective Order, and such Authorized Third Party’s designated information shall be protected

in the same manner as that of the parties to this action.



                                                  13
        Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 14 of 19



       7.      INADVERTENT DISCLOSURE

       7.1     If a Party inadvertently discloses any document or thing containing information that

it deems CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES

ONLY without designating it pursuant to this Protective Order, the disclosing Party shall promptly

upon discovery of such inadvertent disclosure inform the receiving Party in writing, forwarding a

replacement copy of the inadvertently disclosed material properly marked with the appropriate

confidentiality designation. The receiving Party shall thereafter treat the information as if it had

been properly marked from the outset and shall make a reasonable effort to retrieve and destroy the

unmarked version of the inadvertently disclosed material. Nothing in this Protective Order shall

preclude the receiving Party from challenging the confidentiality designation of the late-marked

material pursuant to the provisions of paragraph 3.

       7.2     The inadvertent or mistaken production or disclosure of documents or other

information subject to the attorney-client privilege, the work-product doctrine, or other privilege

shall not be deemed a waiver of a claim of privilege, either as to the specific information disclosed

or as to any other related information. If a producing Party inadvertently produces or otherwise

discloses to a receiving Party, information that is subject to such privilege or immunity, the

producing Party shall promptly upon discovery of such disclosure so advise the receiving Party in

writing and request that the inadvertently disclosed information be returned. The receiving Party

shall return all copies of the inadvertently produced material within five business days of receipt of

the request. Any notes or summaries referring or relating to any inadvertently produced privileged

material shall be destroyed. Nothing in this Protective Order shall preclude the receiving Party

returning the inadvertently produced material from seeking an order compelling the production of

information previously produced inadvertently.



                                                 14
        Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 15 of 19



       8.      MISCELLANEOUS PROVISIONS

       8.1     If Protected Material in the possession of any receiving Party is subpoenaed by any

court, by any administrative or legislative body, or by any other person purporting to have authority

to subpoena such information, or is the subject of any discovery request under Rules 30-36 of the

Federal Rules of Civil Procedure or any comparable rule of court or of any adjudicative body (such

subpoena or discovery request collectively referred to as a "Third-Party Request"), the Party to

whom the Third-Party Request is directed will not produce such information without first giving

prompt written notice (including a copy of the Third-Party Request) to the Attorneys of Record for

the producing Party, no more than three business days after receiving the Third-Party Request. The

Party receiving the Third-Party Request must also promptly inform in writing the Party who caused

the Third-Party Request to issue in the other litigation that some or all the material covered by the

Third-Party Request is subject to this Protective Order. The Party receiving the Third-Party Request

must deliver a copy of this Protective Order promptly to the Party in the other action that caused

the Third-Party Request to issue.

       8.2     The producing Party shall bear the burden and expense of seeking protection in court

of its own Protected Material, and nothing in this Protective Order should be construed as

authorizing or encouraging a Party receiving a Third-Party Request in this action to disobey a lawful

directive from another court. Disclosure of information in response to a properly issued Third-

Party Request shall not constitute a violation of this Protective Order.

       8.3     This Protective Order may be modified only by further Order of the Court, whether

sua sponte or by agreement of the Parties or their Attorneys of Record and approval by the Court,

and is without prejudice to the rights of any party to move for relief from any of its provisions, or

to seek or agree to different or additional protection for any particular material or information.



                                                  15
         Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 16 of 19



        8.4     Treatment by counsel or the Parties of information designated CONFIDENTIAL or

HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY as designated shall not be

construed as an admission by any Party that the designated information contains trade secrets or

other proprietary or confidential information.          Conversely, failure to so designate shall not

constitute a waiver of any Party’s claims, either within or outside this action, that any such

documents or information do contain trade secrets or other proprietary or confidential information.

        8.5     No Party shall be obligated to challenge the propriety of any designation, and failure

to challenge a claim of confidentiality at the time of receipt shall not constitute a waiver of the right

to challenge a confidentiality designation at any later time.

        8.6     Notwithstanding any provision contained herein, nothing in this Protective Order

shall restrict in any way the right of any designating Party to make use of its own CONFIDENTIAL

or HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY EYES ONLY material in any way it

deems fit.

        8.7     This Protective Order shall be without prejudice to and does not impair the ability

or rights of any Party to seek further limits on disclosure or protections for the confidentiality of

any information beyond or in addition to the limits and protections provided herein.

        8.8     Notwithstanding anything in this Protective Order to the contrary, nothing in this

Protective Order shall be construed as waiving any right to assert a claim of privilege, relevance, or

other grounds for not producing Discovery Materials.

        8.8     This Protective Order may be executed in any number of counterparts and all

executed counterparts together shall constitute one agreement binding upon all Parties thereto as if

all Parties signed the same document. Photocopies, scanned copies, facsimile or emailed executed

counterparts shall have the same force and effects as its original executed counterpart.



                                                   16
          Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 17 of 19



STIPULATED AND AGREED:

Dated: April 22, 2020

 WEINER LAW GROUP LLP                     GOTTESMAN, WOLGEL, FLYNN,
 629 Parsippany Road                      WEINBERG & LEE, P.C.
 Parsippany, New Jersey 07054-0438        11 Hanover Square, 4th Floor
                                          New York, New Jersey 10005


 By:    s/ Paul S. Grossman               By:    s/ Stewart W. Lee
       Clark E. Alpert, Esq.                   Stewart W. Lee, Esq.
       Paul S. Grossman, Esq.                  Tel.: (212) 495-0100
       Tel.: (973) 403-1100                    Fax: (212) 480-9797
       Fax: (973) 403-0010                     E-Mail: slee@gottesmanlaw.com
       E-Mail: calpert@weiner.law         Attorneys for Defendant
                pgrossman@weiner.law      Mega International Commercial Bank Co., Ltd.
 Attorneys for Plaintiff
 P&G Auditors and Consultants, LLC
 d/b/a P&G Associates




   IT IS SO ORDERED:



       May 15, 2020

                                                UNITED STATES DISTRICT JUDGE




                                        17
       Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 18 of 19



                                                                                      EXHIBIT A
                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



P&G AUDITORS AND CONSULTANTS,
LLC d/b/a P&G ASSOCIATES,                                 Hon. J. Paul Oekten

                       Plaintiff,                         Civil No. 18-9232
v.

MEGA INTERNATIONAL COMMERCIAL
BANK CO., LTD.,

                       Defendant.



           AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

       I, ____________________________, hereby acknowledge that I received a copy of the

Protective Order in this action. I read and understood the Protective Order and agree to be bound

by its provisions. I agree not to copy or use any CONFIDENTIAL or HIGHLY CONFIDENTIAL

– OUTSIDE ATTORNEY EYES ONLY information that may be provided to me for any purpose

other than in connection with my work in connection with this action, and I agree not to reveal

any such information to any person not authorized by and bound by the Protective Order. I agree

to maintain any Protected Material disclosed to me in a secure environment that requires a unique

user identifier and password authentication for access, and shall take any other steps as are

reasonably necessary to secure the Protected Material from unauthorized access or disclosure. If

I store Protected Material on any portable media (including laptops, external hard drives, or

removable storage devices of any kind) I agree that it shall be encrypted at all times. I also agree

to maintain the Protected Material in a secure manner that limits access thereto to only to me while

such Protected Material is in my possession and custody, and shall return all Protected Material
         Case 1:18-cv-09232-JPO Document 42 Filed 05/15/20 Page 19 of 19



 (including originals or copies thereof) to the attorney who engaged me to perform the aforesaid

 work.

      I further acknowledge and understand that a violation of the Protective Order may subject me

to penalties of the Court, and I hereby submit to the jurisdiction of the United States District Court

for the Southern District of New York in connection with any proceedings concerning enforcement

of the Protective Order.


Dated:
                                                      (Signature)




                                                  2
